Title: To Thomas Jefferson from Thomas Greenleaf, 5 May 1793
From: Greenleaf, Thomas
To: Jefferson, Thomas



Sir
New York, May 5, 1793.

I have to apologize for not replying earlier to yours of the 19th. ultimo-the reason of this delay was, the uncertainty whether a file for ’89 and ’90 of the N. Y. Journal, &c. could be completed or not. The file is now complete with the exceptions of 4 papers, viz. Jany: 15-Augt. 20-Dec. 17 of 1789-and Oct. 5, 1790. They are now half binding agreably to your Order, and I have directed a strip of white paper bound in the stead of the missing papers, that they may be pasted in if found hereafter. They will be sent on by the stage on Tuesday or Wednesday.


File
Dols.
 4: 66/100


Binding

 1 50/100




£6–16 Cts.


I am Sir, yr. obedient Servant

Thos: Greenleaf


P.S. This Receipt is inclosed to your Address by request of Mr. Taylor.

